By JUDGE BERNARD G. BARROW
The second exception filed by the defendant to the Commissioner’s Report questions whether husband and wife may voluntarily enter into an agreement, the terms of which oblige the husband’s estate to provide certain support for the wife.
Without an agreement between the parties, a court has no authority to decree spousal support payable by the estate of a deceased spouse. Va. Code § 20-107.1 (1983); Durrett v. Durrett, 204 Va. 59 (1963).
The Supreme Court has recognized, however, that a spouse may agree to pay spousal support to a surviving spouse at intervals extending beyond his or her death. Shoosmith v. Scott, 217 Va. 290 (1976); Foster v. Foster, 195 Va. 102 (1953).
In 1972 the General Assembly amended §§ 20-109 and 20-109.1 so that spousal support ordered by a court in accordance with an agreement between husband and wife shall cease upon the death of the spouse required to make such payments unless the agreement "otherwise specifically provides in the event of. . . death.” 1972 Va. Acts 550. This language preserves the right of husband and wife to enter into an agreement obligating one spouse to provide for support of the other even after his or her death. Furthermore, the court may affirm, ratify and incorporate by reference in its decree such an agreement. Va. Code § 20-109.1 (1983). Therefore, the defendant’s exception should be overruled.